                                                                   Case 6:19-bk-13127-MH            Doc 379 Filed 08/20/20 Entered 08/20/20 18:44:43          Desc
                                                                                                     Main Document    Page 1 of 4


                                                                   1   Jeremy V. Richards (CA Bar No. 102300)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   3   Tel: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   4   E-mail: jrichards@pszjlaw.com

                                                                   5   Attorneys for Falcon BP II, LLC
                                                                   6

                                                                   7                                UNITED STATES BANKRUPTCY COURT
                                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                   8                                       RIVERSIDE DIVISION
                                                                   9   In re                                            Lead Case No. 6:19-bk-13127-MH
                                                                  10   WOODCREST ACE HARDWARE, INC.,                    Jointly Administered with 6:19-bk-13130-MH;
                                                                                                                        6:19-bk-13131-MH; 6:19-bk-13132-MH; and
                                                                  11                                   Debtors.         6:19-bk-13133-MH)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                    Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       Affects:                                         NOTICE OF WITHDRAWAL OF
                                                                  14                                                    MOTION TO COMPEL PAYMENT OF
                                                                        All Debtors                                    ADMINISTRATIVE CLAIM [ Dkt. # 375]
                                                                  15                                                    AND PROOF OF CLAIM NO. 16-1, FILED
                                                                        Woodcrest Ace Hardware, Inc., only             BY FALCON BP II, LLC, WITH
                                                                  16                                                    PREJUDICE
                                                                        9 Fingers, Inc., only
                                                                  17                                                    Date:     August 25, 2020
                                                                        P&P Hardware, Inc., only                       Time:     2.00 p.m.
                                                                  18                                                    Place:    Ctrm. 303
                                                                        Riverside Ace Hardware, Inc., only                       3420 12th St.
                                                                  19                                                              Riverside, CA 92501-3819
                                                                        Wildomar Ace Hardware, Inc., only
                                                                  20

                                                                  21

                                                                  22           TO THE HONORABLE MARK HOULE, UNITED STATES BANKRPUTCY

                                                                  23   JUDGE; ALL PARTIES RECEIVING CM/ECF NOTICE; THE OFFICE OF THE UNITED

                                                                  24   STATES TRUSTEE; AND ALL PARTIES REQUESTING SPECIAL NOTICE:

                                                                  25           Falcon BP II, LLC (“Falcon”) hereby withdraws it Motion to Compel Payment of

                                                                  26   Administrative Claim [Dkt. # 375] and the underlying proof of claim number 16-1, filed in the

                                                                  27   above-captioned cases, with prejudice.

                                                                  28

                                                                                                                        1
                                                                       DOCS_LA:331848.1 68700/001
                                                                   Case 6:19-bk-13127-MH            Doc 379 Filed 08/20/20 Entered 08/20/20 18:44:43           Desc
                                                                                                     Main Document    Page 2 of 4


                                                                   1   Dated: August 20, 2020                      PACHULKSI STANG ZIEHL & JONES LLP
                                                                   2
                                                                                                                   By:       /s/ Jeremy V. Richards
                                                                   3                                                         Jeremy V. Richards
                                                                   4                                                         Attorneys for Falcon BP II, LLC

                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         2
                                                                       DOCS_LA:331848.1 68700/001
 Case 6:19-bk-13127-MH               Doc 379 Filed 08/20/20 Entered 08/20/20 18:44:43                    Desc
                                      Main Document    Page 3 of 4


 1                                      PROOF OF SERVICE OF DOCUMENT

 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067.
 3
     A true and correct copy of the foregoing document entitled: NOTICE OF WITHDRAWAL OF MOTION
 4   TO COMPEL PAYMENT OF ADMINISTRATIVE CLAIM [ Dkt. # 375] AND PROOF OF
     CLAIM NO. 16-1,FILED BY FALCON BP II, LLC,WITH PREJUDICE will be served or was
 5   served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
     manner stated below:
 6
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
 7   General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
     document. On (date) August 20, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary
 8   proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
     transmission at the email addresses stated below:
 9
                                                                Service information continued on attached page
10
     2. SERVED BY UNITED STATES MAIL: On August 20, 2020, I served the following persons and/or entities
11   at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
     copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as
12   follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
     than 24 hours after the document is filed.
13
     Hon. Mark Houle
14   U.S. Bankruptcy Court
     3420 12th St., Ctrm. 303
15   Riverside, CA 92501-3819

16
                                                                Service information continued on attached page
17
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
18   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
     __________, I served the following persons and/or entities by personal delivery, overnight mail service, or (for
19   those who consented in writing to such service method), by facsimile transmission and/or email as follows.
     Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
20   completed no later than 24 hours after the document is filed.

21
                                                                Service information continued on attached page
22
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
23
     August 20, 2020              Gini L. Downing                          /s/ Gini L. Downing
24
      Date                         Printed Name                                      Signature
25

26

27

28


     DOCS_LA:331848.1 68700/001
 Case 6:19-bk-13127-MH            Doc 379 Filed 08/20/20 Entered 08/20/20 18:44:43   Desc
                                   Main Document    Page 4 of 4


 1   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

 2          Abram Feuerstein abram.s.feuerstein@usdoj.gov
            Everett L Green everett.l.green@usdoj.gov
 3
            Christine Levi bankruptcy@ondeck.com
 4          Randall P Mroczynski randym@cookseylaw.com
            Rejoy Nalkara rejoy.nalkara@americaninfosource.com
 5          Anthony J Napolitano anapolitano@buchalter.com,
             IFS_filing@buchalter.com;salarcon@buchalter.com
 6          Aleksandra Page apage@ecf.inforuptcy.com
            Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
 7
            Cameron C Ridley Cameron.Ridley@usdoj.gov
 8          Robert B Rosenstein robert@thetemeculalawfirm.com,
             sylvia@thetemeculalawfirm.com;leah@thetemeculalawfirm.com;luke@thetemeculalawfirm.
 9           com
            Cheryl A Skigin ca.ecf@aislaw.com, caskigin@earthlink.net
10          Edward A Treder cdcaecf@bdfgroup.com
            United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
11
            Darlene C Vigil cdcaecf@bdfgroup.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                4
     DOCS_LA:331848.1 68700/001
